


Exhibit 10.1

RESEARCH FRONTIERS INCORPORATED
COMMON STOCK PURCHASE WARRANT

     THIS CERTIFIES that, for value received, [INVESTOR] (hereinafter called
“Warrantholder”), is entitled to purchase from Research Frontiers Incorporated,
a Delaware corporation (hereinafter called the “Company”), [NUMBER OF SHARES
EQUAL TO 20% OF NUMBER OF SHARES PURCHASED] shares of common stock, par value
$.0001 per share (hereinafter called the “Shares”) of the Company at a warrant
exercise price of $[150% OF PER UNIT OFFERING PRICE TO THE PUBLIC] per share
(such price per share and the number of shares of common stock so purchasable
being subject to adjustment as provided below) at any time on or before 4:30
p.m. New York time on [INSERT DATE THAT IS 5 YEARS AFTER CLOSING] (the
“Expiration Date”), all in accordance with the terms hereof.

     1. Exercise of Warrants and Holding of Underlying Stock.

     1.1 The Warrants evidenced by this Warrant Certificate may be exercised
prior to 4:30 p.m. New York time on the Expiration Date in whole at any time or
in part from time to time during such period by the surrender of this Warrant
Certificate, along with a Notice of Exercise in the form attached hereto duly
executed and completed by Warrantholder, at the office of the Company, 240
Crossways Park Drive, Woodbury, New York 11797-2033 together with payment in
full in lawful money of the United States, of the Warrant exercise price payable
at the time of such exercise in respect of the Warrants being exercised. Such
payment shall be made by wire transfer of immediately available funds to the
account of Research Frontiers Incorporated at JPMorgan Chase Bank, 6040 Tarbell
Road, Syracuse, New York 13206, Account Number: xxx-xxx-xxx, ABA Wire Code No.:
021 000 021, SWIFT CODE: CHASUS33, or to such other account or place, as the
Company may specify. If less than all of the Warrants represented by this
Warrant Certificate are being exercised, the Company will, upon such exercise,
deliver to Warrantholder a new certificate (dated the date hereof) evidencing
the Warrants not so exercised. The Company agrees any Shares purchased pursuant
to exercise of this Warrant will be and are deemed to be issued on the date on
which this Warrant Certificate is surrendered and the purchase price for such
Shares is paid in accordance with the terms hereof.

     1.2 The Company shall maintain the effectiveness of a registration
statement filed with the Securities and Exchange Commission and related
prospectus covering the Shares through the Expiration Date.

1.3 Limitations on Exercise.

     (a) Notwithstanding anything to the contrary contained herein, the number
of Shares that may be acquired by the Warrantholder upon any exercise of this
Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of common stock of the Company then beneficially owned by such
Warrantholder and its affiliates and any other person or entity whose beneficial
ownership of such common stock would be aggregated with the Warrantholder’s for
purposes of Section 13(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”), does not exceed 4.999% of the total number of issued and outstanding
shares of common stock of the Company (including for such purpose the shares of
common stock issuable upon such exercise). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. This provision shall
not restrict the number of shares of common stock which a Warrantholder may
receive or beneficially own in order to determine the amount of securities or
other consideration that such Warrantholder may receive in the event of a
transaction contemplated by Section 2.1 of this Warrant. By written notice to
the Company, a Warrantholder may waive the provisions of this Section 1.3(a) as
to itself but any such waiver will not be effective until the 61st day after
delivery thereof and such waiver shall have no effect on any other person or
entity.

     (b) Notwithstanding anything to the contrary contained herein, the number
of Shares that may be acquired by the Warrantholder upon any exercise of this
Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of common stock of the Company then beneficially owned by such
Warrantholder and its affiliates and any other person or entity whose beneficial
ownership of such common stock would be aggregated with the Warrantholder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 9.999% of the
total number of issued and outstanding shares of common stock of the Company
(including for such purpose the shares of common stock issuable upon such
exercise). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. This provision shall not restrict the number of shares
of Common Stock which a Warrantholder may receive or beneficially own in order
to determine the amount of securities or other consideration that such
Warrantholder may receive in the event of a transaction contemplated by Section
2.1 of this Warrant. This restriction may not be waived.

--------------------------------------------------------------------------------




     2. Reclassification, Consolidation or Merger.

     2.1 In the event that the outstanding Shares are hereafter changed by
reason of reorganization, merger, consolidation, recapitalization,
reclassification, stock split-up, combination or exchange of Shares and the
like, or dividends payable in Shares, an appropriate adjustment shall be made by
the Board of Directors of the Company in the number of Shares and price per
Share subject to this Warrant Certificate. If the Company shall be reorganized,
consolidated, or merged with another corporation, or if all or substantially all
of the assets of the Company shall be sold or exchanged, the Warrantholder shall
at the time of issuance of the stock under such a corporate event, be entitled
to receive upon the exercise of the vested Warrants evidenced by this Warrant
Certificate the same number and kind of shares of stock or the same amount of
property, cash or securities as he would have been entitled to receive upon the
occurrence of any such corporate event as if he had been, immediately prior to
such event, the holder of the number of Shares so exercised.

     2.2 Any adjustment under this Paragraph 2 in the number of Shares subject
to this Warrant Certificate shall apply proportionately to only the unexercised
portion hereunder and shall not have any retroactive effect with respect to
Warrants theretofore exercised. If fractions of a Share would result from any
such adjustment, the adjustment shall be revised to the next lower whole number
of Shares.

     2.3 No adjustment of the exercise price shall be made if the amount of such
adjustment shall be less than $.01 per Share, but in such case any adjustment
that would otherwise be required then to be made, shall be carried forward and
shall be made at the time and together with the next subsequent adjustment
which, together with any adjustment so carried forward, shall amount to no less
than $.01 per share.

     2.4 No fractional shares of common stock shall be issued upon the exercise
of any Warrants evidenced hereby, but in lieu thereof the number of shares of
common stock that are issuable upon any exercise shall be rounded up or down to
the nearest whole share.

     2.5 When any adjustment is required to be made in the exercise price or
number of Shares subject to this Warrant Certificate, initial or adjusted, the
Company shall within sixty (60) days after the date when the circumstances
giving rise to the adjustment occurred mail to the Warrantholder a statement
describing in reasonable detail any method used in calculating such adjustment.

     3. Prior Notice as to Certain Events.

     The Company shall mail to Warrantholder not less than ten (10) days prior
to the date on which (a) a record will be taken for the purpose of determining
the holders of Capital Stock entitled to subscription rights, or (b) a record
will be taken (or in lieu thereof, the transfer books will be closed) for the
purpose of determining the holders of Capital Stock entitled to notice of and to
vote at the meeting of stockholders at which any consolidation, merger,
dissolution, liquidation, winding up or sale of the Company shall be considered
and acted upon.

2

--------------------------------------------------------------------------------




     4. Reservation and Issuance of Shares.

     4.1 The Company covenants and agrees that all Shares which may be issued
upon the exercise of the rights represented by this Warrant Certificate will be
duly authorized, legally issued and when paid for in accordance with the terms
hereof, fully paid and non-assessable, and free from all liens and charges with
respect to the issue thereof to the Warrantholder.

     4.2 The Company will reserve at all times such number of Shares as may be
issuable pursuant to the exercise of Warrants evidenced by this Warrant
Certificate.

     5. Miscellaneous.

     5.1 The Warrantholder shall not be entitled to any rights whatsoever as a
stockholder of the Company by virtue of its ownership of this Warrant
Certificate.

     5.2 This Warrant Certificate is being executed and delivered in the State
of New York, and this Warrant Certificate shall be interpreted under, and the
Warrantholder and the Company subject to, the laws and jurisdiction of the state
and federal courts of the State of New York, United States of America. The
parties hereby consent to such jurisdiction.

     5.3 Subject to the provisions of Section 1.2 hereof, this Warrant
Certificate may be exercised at any time after the date hereof and prior to its
expiration as of 4:30 p.m. New York time on the Expiration Date, and shall be
void and of no effect after 4:30 p.m. New York time on the Expiration Date.

     IN WITNESS WHEREOF, the Company and the Warrantholder have executed this
Warrant Certificate this _____ day of _________________ by each of their duly
authorized officers.

RESEARCH FRONTIERS INCORPORATED

By:  Joseph M. Harary, President and CEO


3

--------------------------------------------------------------------------------




[Form of Notice of Exercise]

     The undersigned hereby irrevocably elects to exercise the warrants we
currently hold to purchase ____________ shares of common stock, $0.0001 par
value per share, of Research Frontiers Incorporated (the “Company”) at an
exercise price of $_______ per share. Attached to this notice is the original
Warrant certificate evidencing the aforementioned warrants. We have delivered to
the Company US$_______________ representing the aggregate exercise price for the
warrants exercised hereunder. A certificate representing the shares issuable
upon exercise should be issued in the undersigned’s name.

Dated:            ,   [INVESTOR]


By:   Name:   Title:


--------------------------------------------------------------------------------